LMDDY, J.
Plaintiffs in error were appel-lees in the Court of Civil Appeals. Prom an adverse decision in that court «they applied for, and were granted, a writ of error.
Upon granting the writ a rule was entered by the Supreme Court requiring plaintiffs in error to file a writ of error bond as provided by the statute. Such order has not been complied with, but plaintiffs in error have filed an affidavit in forma pauperis in lieu of bond and insist that this entitles them to be heard by the Supreme Court.
In the case of Daniel v. Mason, 90 Tex. 162, 37 S. W. 1061, this question was determined adversely to plaintiffs in error’s contention. In that case the Supreme Court construed article 942, R.ev. St. 1895, in regard to giving bond in such cases, and, in interpreting the statute, held that no exceptions had been in-grafted upon this statute, and the court was therefore not at liberty to make one “upon reasons derived from the spirit of other statutes in reference to costs and appeals.”
Under the authority of the above case, the application for writ of error must be dismissed.
We therefore recommend that plaintiffs in error’s application for writ of error be dismissed.
CURETON, C. J. Application for writ of error dismissed, as recommended by the Commission of Appeals.